Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25 and 26, these claims are dependent on the canceled claim 3.  Since the intended scope of these claims is unclear, no patentability based on art will be determined against these claims at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7, 11, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royo et al (US 2015/0378023) in view of Kawasi et al (US 2005/0275959).
Regarding claim 1, Royo et al shows in Fig.1 the following elements of applicant’s claim: an image forming unit (Li) configured to form an image of incident electromagnetic waves (paragraphs 8 and 124); a prism (P) having a first emission surface (a surface of P facing Qr) for emitting electromagnetic waves incident from the image forming unit; a progression unit (Qr) that includes a plurality of pixels arranged along a reference surface and is configured to cause electromagnetic wave incident on the reference surface from the first emission surface to progress in a particular direction using each of the pixels (Fig.1); and a first detector (Qd) configured to detect electromagnetic waves progressing in the particular direction, wherein a reflection suppressor (A) is provided at position out of a progression path of electromagnetic waves incident from the image forming unit to be detected by the first detector (Fig.1) and suppress unnecessary light caused by end surface reflection of the prism from being incident on the first detector (paragraphs 113 and 115).  While Royo et al discloses the reflection suppressor, its suppressor is not a part of the prism.  However, Kawasi et al discloses (paragraph 36; Fig.2) that a side end surface (26c) of a prism (26) is provided 
Regarding claims 2 and 5, the limitations therein are shown in Royo et al (Fig.1) in view of Kawasi et al (Figs.1-2).
Regarding claims 6 and 7, the specific scheme and configuration utilized for the prism would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 11 and 12, Royo et al discloses the recited progression unit in Fig.1 (Qr; paragraphs 60, 61, 64).
Regarding claim 23, the limitations therein are disclosed in paragraphs 1, 66-75 and 114 of Royo et al.

Allowable Subject Matter
Claim 27 is allowed.
Claims 8-10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8-10 and 24, the prior art fails to disclose or make obvious an electromagnetic wave detection apparatus comprising, in addition to the recited features of an image forming unit, a prism, a progression unit and a first detector, the feature of utilizing a second detector for detecting electromagnetic waves from a third emission surface of the prism and the exact placement of the reflection suppressor with respect to the first and second detectors in the manner recited in claim 8.  Regarding claim 27, the prior art fails to disclose or make obvious an electromagnetic wave detection apparatus comprising, in addition to the other recited features of the claim, the details and functions of a first detector, a second detector, a progression unit, a first prism, a second prism, a third prism and a reflection suppressor in the manner recited in claim 27.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi (US 2021/0181018) is cited for an electromagnetic wave detection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878